TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00207-CR




                                Daniel Lee Rodriguez, Appellant

                                                 v.

                                  The State of Texas, Appellee



     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
        NO. 32933, HONORABLE LLOYD DOUGLAS SHAVER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               It was undisputed below that appellant took money from the complainant’s purse after

striking her on the head with a hammer. Appellant testified that he had the complainant’s permission

to take the money, and that he hit her in self-defense. The jury did not convict appellant for

aggravated robbery as alleged in the indictment, but found him guilty of the lesser included offense

of aggravated assault. See Tex. Penal Code Ann. § 22.02(a)(2) (West Supp. 2008). The jury

implicitly rejected appellant’s self-defense claim, which was included in the court’s charge.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous

v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and

was advised of his right to examine the appellate record and to file a pro se brief. No pro se brief

has been filed.

                  We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

                  The judgment of conviction is affirmed.




                                                 __________________________________________

                                                 Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: January 29, 2009

Do Not Publish




                                                    2